DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed July 2, 2021, has been received and entered.
Claims 1-40 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20 and 25, drawn to a biological indicator, and the species ‘G. stearothermophilus’ for (a), ‘albumin’ for (b), ‘8-anilinonaphthalene-1-sulfonic acid’ for (c), and ‘bromocresol purple’ for (d), in the reply filed on July 2, 2021, is acknowledged.  The traversal is on the ground(s) that claims 1-40 are subject to be the elected inventions to be examined, at least claims 1, 2, 4-6, 9, 10, 12-22, 24-26, 29, 30, and 32-40 are generic to all the species.  This is not found persuasive because, as pointed out in the restriction requirement, the product of Invention I can be used in a materially different process from Invention II, such as a process of culturing bacteria without performing any sterilization, and a process omitting the step of screening the biological indicator for changes in fluorescence intensity or omitting the step of screening the biological indicator for an optically detectable color change (e.g. process that includes only one of the two screening steps of claim 21).  Additionally, Applicant asserts that it should be no undue burden on the Examiner to consider all claims in the single application.  The Examiner disagrees since there would have been an undue search and examination burden given that the two inventions are classified differently, a search for one invention would not necessarily include a search for the other, and the prior art for disclosing Group I may not necessarily be applicable to Group II.

Claims 21-24 and 26-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-20 and 25 are examined on the merits.

Drawings
The drawings are objected to because they are incorrectly numbered as “FIG. 1/2" and “FIG. 2/2.”  As pointed out in 37 C.F.R. 1.84(u), the different views must be number in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets.  The drawings should be numbered as “FIG. 1” and “FIG. 2.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Duplicate Claim Warning
Applicant is advised that should claims 5 and 14-16 be found allowable, claims 25, 17, 19, and 20, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  
Claim 13 is objected to because it recites “a range between 6 to 9” and likewise claim 15 is objected to because it recites “ranges between 2:1 to 8:11.”  Since each range is defined between two values, then the word “to” in each recitation should be replaced with the word “and” (i.e. a range between 6 and 9; ranges between 2:1 and 8:11).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-density" in claim 6 is a relative term which renders the claim indefinite.  The term "high-density" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what density is required for polyethylene fibers to be considered “high-density” as recited in claim 6.
Claims 15, 16, 19, and 20 are rendered indefinite by the recitation “the protein/fluorophore ratio” since it is unclear whether it is referring to the ratio of all protein (which include proteins other than the at least one protein exogenous to the microbial spores, such as the proteins of the microbial spores) in the biological indicator to the fluorophore, or whether it is referring to the ratio of only the at least one protein exogenous to the microbial spores in the biological indicator to the fluorophore.   

Claim Interpretation
	Claim 12 requires that the culture medium is contained in a container separate from the microbial spores.  Parent claim 1 recites that the biological indicator comprises components “in a single container” (line 2), wherein the components include the culture medium and the set of microbial spores.  The container containing the culture medium of claim 12 must be a second container that is contained in the “single container” of parent claim 1 in order to still meet the 
	Claims 14 and 17 require that the at least one protein exogenous to the microbial spores is contained in a separate ampoule.  Parent claim 1 recites that the biological indicator comprises components “in a single container” (line 2), wherein the components include the at least one protein exogenous to the microbial spores.  The separate ampoule of claims 14 and 17 must be contained in the “single container” of parent claim 1 in order to still meet the limitation of parent claim 1 requiring that the at least one protein exogenous to the microbial spores and the other components of the biological indicator are contained in a “single container.”
Regarding claims 15, 16, 19, and 20, “the protein/fluorophore ratio” will be interpreted as the ratio of the at least one protein exogenous to the microbial spores to the fluorophore contained in the biological indicator.  That is, the following ratio:              
                
                    
                        t
                        h
                        e
                         
                        a
                        t
                         
                        l
                        e
                        a
                        s
                        t
                         
                        o
                        n
                        e
                         
                        p
                        r
                        o
                        t
                        e
                        i
                        n
                         
                        e
                        x
                        o
                        g
                        e
                        n
                        o
                        u
                        s
                         
                        t
                        o
                         
                        t
                        h
                        e
                         
                        m
                        i
                        c
                        r
                        o
                        b
                        i
                        a
                        l
                         
                        s
                        p
                        o
                        r
                        e
                        s
                         
                        i
                        n
                         
                        t
                        h
                        e
                         
                        b
                        i
                        o
                        l
                        o
                        g
                        i
                        c
                        a
                        l
                         
                        i
                        n
                        d
                        i
                        c
                        a
                        t
                        o
                        r
                         
                    
                    
                        t
                        h
                        e
                         
                        f
                        l
                        u
                        o
                        r
                        o
                        p
                        h
                        o
                        r
                        e
                         
                        i
                        n
                         
                        t
                        h
                        e
                         
                        b
                        i
                        o
                        l
                        o
                        g
                        i
                        c
                        a
                        l
                         
                        i
                        n
                        d
                        i
                        c
                        a
                        t
                        o
                        r
                    
                
            
        

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-14, 17, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Matner (US 5,073,488) in view of Lemieux (US 2010/0323386), Senisterra (Assay and Drug Development Technologies. 2012. 10(2): 128-136), and Nyman (J. Sci. Food Agric. 1997. 74: 485-489), and in light of PubChem (National Center for Biotechnology Information (2021). PubChem Compound Summary for CID 1369, 8-Anilino-1-naphthalenesulfonic acid [online]. [retrieved on 2021-09-29]. Retrieved from the Internet: <https://pubchem.ncbi.nlm.nih.gov/compound/8-Anilino-1-naphthalenesulfonic-acid>).
Matner discloses rapid read-out sterility indicators useful for practicing their methods of determining the efficacy of a sterilization cycle (column 2, lines 1-9 and 51-53).  The sterilization media may be steam or dry heat, amongst others (column 2, lines 4-5).  Therefore, the sterilizing indicator of Matner reads on a ‘biological indicator for determining the efficacy of a steam or heat sterilization process’ as instantly claimed.  One embodiment of the sterility 
The sterility indicator (referred to as “device”) of Figures 3 and 4 is used in Example 1 (column 20, lines 43-47).  In Example 1, the enzyme carrier 46 is a spore coated strip 46 (column 21, lines 23-24).  In particular, the spore coated strip 46 was prepared by coating filter paper discs with Bacillus stearothermophilus spores (column 20, line 61 through column 21, line 2).  Matner points out that spores from Bacillus and Clostridia species are the most commonly used to monitor sterilization processes utilizing saturated heat and dry heat, along with gamma irradiation and ethylene oxide (column 5, lines 62-65).  Therefore, the sterility indicator of Example 1 is suitable for ‘determining the efficacy of a steam or heat sterilization process’ as instantly claimed.  The Bacillus stearothermophilus used in Example 1 is available as ATCC 7953 (column 20, lines 48-49), and the ATCC 7953 strain is recognized in the instant specification as Geobacillus stearothermophilus (page 17, paragraph [091]).  Therefore, the sterility indicator of Example 1 comprises a set of microbial spores, wherein the set of microbial spores are bacterial spores, and wherein the bacterial spores are spores originating from G. stearothermophilus, meeting limitations of instant claims 1, 2, and 3 (elected species G. stearothermophilus).
Further regarding Example 1, the pressure-openable inner container 48, referred to as an ampoule, contains a nutrient medium consisting of bacteriological peptone, L-alanine, 4-methylumbelliferyl-alpha-D-glucoside dissolved in N,N-dimethylformamide, and bromocresol purple (column 21, lines 31-38).  Bromocresol purple is the elected species of colorimetric component of instant claim 11.  Therefore, the nutrient medium contained in the ampoule 48 of the sterility indicator used in Example 1 of Matner reads on a ‘culture medium comprising a colorimetric component being capable of undergoing an optically detectable color shift in the presence of microbial growth’ as recited in instant claim 1. 
After exposure for a period of time in a gravity displacement steam sterilizer, the inner ampoule was crushed, the device (the sterility indicator) was incubated at a particular temperature, and fluorescence was measured after various periods of incubation (column 21, lines 56-67).  Additionally, spore growth, as indicated by a color change from purple to yellow, was determined visually after 24 hours of incubation (column 21, line 67 through column 22, line 2).  In discussing the use of the sterility indicator of Figures 3 and 4, Matner explains that after the sterilization cycle, the glass ampoule 48 is broken to cause the aqueous solution of enzyme substrate and nutrient growth media to contact the enzyme carrier 46 (column 19, lines 17-22).  Therefore, crushing the ampoule in Example 1 allows for the nutrient medium of the ampoule to come into contact with the spore coated strip 46.  This reads on the claimed intended use of ‘the culture medium being brought into contact with the set of microbial spores after the steam or heat sterilization process’ as recited in instant claim 1.  Since Example 1 teaches visually observing spore growth by observing color change after 24 hours of incubation after the 
In sum, Matner is comparable to the claimed invention in that the sterility indicator of Example 1 reads on a biological indicator for determining the efficacy of a steam or heat sterilization process, wherein said biological indicator comprises, in a single container (the outer container 40),
	a set of microbial spores (G. stearothermophilus spores),
	a culture medium (the nutrient medium), wherein:
		the culture medium being brought into contact with the set of microbial 
spores after the steam or heat sterilization process, and
said culture medium being capable of inducing growth of any viable microbial life present after the steam or heat sterilization process, and 
said culture medium comprising a colorimetric component (bromocresol purple) being capable of undergoing an optically detectable color shift in the presence of microbial growth.

	Matner differs from the claimed invention in that Matner does not expressly disclose that their sterility indicator comprises at least one protein exogenous to the microbial spores, and a fluorophore, wherein the fluorophore is capable of differentially interacting with the at least one protein exogenous to the microbial spores depending on the tridimensional structure of the at least one protein exogenous to the microbial spores and the polarity of the environment, said differential interaction yielding an immediate optically detectable signal.  Matner does not 
	Lemieux discloses methods and apparatus used for monitoring the effectiveness of a heat treatment to inactivate a contaminant in or on common building materials (abstract).  The term “contaminant” is intended in Lemieux to encompass a number of hazardous and unwanted compositions, and these include biological-containing contaminants (page 2, paragraph [0028]).  For biological contaminants (e.g. medical wastes, sewage sludge, corpses, slaughterhouse wastes, etc.) containing microorganisms, the contaminant may be inactivated by a number of ways including killing the microbe and denaturing proteins (page 2, paragraph [0029]).  Biological spores and prions serve as good indicators of complete inactivation of other, less hardy biological contaminants (page 2, paragraph [0029]).
	For the invention of Lemieux, the effectiveness of a heat treatment to inactivate a contaminant is determined by using a temperature sensitive indicator (claim 1 of Lemieux; page 3, paragraph [0033]).  The temperature sensitive indicator may contain an electrical device, chemical composition or microbiological composition, “or any combination of these” (page 3, paragraph [0034]).  If the temperature sensitive indicator is composed of a biological indicator, one example is a container of heat resistant spores such as a spores of Geobacillus stearothermophilus, specifically contained in a spore strip (page 3, paragraph [0039]). 
	Senisterra discloses that protein thermal denaturation can easily be monitored by fluorescence- (differential scanning fluorimetry [DSF]) or aggregation- (differential static light scattering [DSLS]) based methods (page 128, first paragraph).  In differential scanning fluorimetry (DSF), the protein is heated at a controlled heating rate at temperatures ranging from 25°C to 95°C in the presence of environmentally sensitive fluorophores (page 128, first 
	Nyman discloses determining the effect of heat treatment on rapeseed albumin (napin) interactions with a fluorescent probe, anilinonaphthalene-8-sulphonic acid (ANS), by fluorescent titration (abstract).  ANS is a synonym for 8-anilinonaphthalene-1-sulfonic acid, as evidenced by PubChem (see section 2.4.2 on page 4).  Protein binding to ANS results in the enhancement of the fluorescence emission intensity of the mixture (page 485, first paragraph).  In the Nyman study, the heat treatment of napin (i.e. albumin from rapeseed) produced irreversible structural changes in the protein (page 486, last paragraph).  There was a 100% increase in the fluorescence emission intensity when ANS was added to pre-heated protein as compared to the unheated protein (page 486, last paragraph).  Figure 1 shows the ANS titration curves for napin (i.e. albumin from rapeseed) in the native (N) state and in the heat-denatured (D) state (page 486, last paragraph).  
The results of Nyman are consistent with the appearance of additional surface hydrophobic sites in the heat-denatured napin (page 488, second paragraph).  This does not necessarily signify that the pre-heated napin adopts a molten globule (MG) structure (page 488, second paragraph).  The elevated temperatures instead may lead to globular proteins (which napin is directed to) having a tendency to form aggregates, and a transient heating process may also lead to the formation of mis-folded protein monomers (page 488, second paragraph).  Both 
Additionally, Nyman states that the enhancement of fluorescence emission intensity (type of fluorescence increase) from the binding of protein to ANS can be produced by transferring ANS from a polar to a nonpolar solvent (page 485, first paragraph).  Therefore, ANS (i.e. 8-anilinonaphthalene-1-sulfonic acid) is capable of differentially interacting with protein (which encompasses the specific protein, napin, studied in Nyman) depending  on the polarity of the environment, which is a limitation regarding the fluorophore of instant claim 1.  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included 8-anilinonaphthalene-1-sulfonic acid (synonyms: 1-anilinonaphthalene-8-sulfonate, ANS) and a protein, in particular napin (albumin from rapeseed), in the sterility indicator of Matner, for the predictable result of determining the efficacy of steam or dry heat sterilization in inactivating biological contaminants.  It would have been prima facie obvious to combine the bacterial spores and reagents of Matner used for determining the efficacy of heat treatment in inactivating biological contaminants (steam or dry heat sterilization are directed to this) with a temperature-sensitive indicator (8-anilnonaphthalene-1-sulfonic acid together with a protein, in particular napin) suitable for the same purpose of determining the efficacy of a heat treatment in inactivating biological contaminants.  As pointed out by Lemieux, spores of G. stearothermophilus (which are amongst 
Since biological contaminants may be inactivated by denaturing proteins (paragraph [0029] of Lemieux), then it would have been obvious to the person of ordinary skill in the art that reagents for monitoring protein thermal denaturation, specifically 8-anilinonaphthalene-1-sulfonic acid (i.e. 1-anilinonaphthalene-8-sulfonate) and a protein as taught by Senisterra (page 128, first paragraph), would have served as a temperature-sensitive indicator that is suitable for monitoring the effectiveness of a heat treatment to inactivate a biological contaminant (speaking to sterilization by steam or dry heat).  It would have been obvious to have used napin (albumin from rapeseed) as the protein for detecting protein thermal denaturation since Nyman demonstrates that an increase in fluorescence emission intensity successfully can be detected by using 8-anilinonaphthalene-1-sulfonic acid (i.e. ANS) to determine the effect of heat treatment on denaturing the protein.  There would have been a reasonable expectation of obtaining a sterility indicator suitable for determining the efficacy of steam or dry heat sterilization (as G. stearothermophilus), 7 (elected species albumin), 8 (elected species 8-anilinonaphthalene-1-sulfonic acid), and 11 (elected species bromocresol purple) are rendered obvious by Matner in view of Lemieux, Senisterra, and Nyman.
Regarding instant claim 4, Matner teaches microporous polymeric materials as preferred enzyme carriers (column 15, lines 2-7).  The enzyme carrier of Matner is for the purpose of carrying the active isolated enzymes and/or the microorganisms used in their invention (column 14, lines 62-64).  In Example 1 of Matner, the spore coated strip 46 (column 21, line 24) is also referred to as the enzyme carrier 46 (column 20, line 47).  A microporous polymeric material reads on a ‘carrier made of a porous material.’  Therefore, instant claim 4 is rendered obvious.
Regarding instant claims 5 and 25, Matner teaches that the enzyme and/or microorganism of their invention may be carried by the inner walls of the outer container 10, or the outer walls of the inner container 18 (column 14, lines 64-67).  Since these embodiments are taught in 
Regarding instant claim 6, Matner teaches sheet-like materials such as non-woven polypropylene as preferred enzyme carriers (column 15, lines 2-7).  See discussion above regarding enzyme carriers of Matner with respect to instant claim 4.  In Example 6, B. stearothermophilus (i.e. G. stearothermophilus) spores were deposited on strip of a variety of materials, including polypropylene/rayon nonwoven web which is commercially available as a nonwoven fabric (column 27, line 64 through column 28, line 49).  Since the polypropylene is provided in a nonwoven web which is a nonwoven fabric, then it is obvious that the polypropylene is in the form of polypropylene fiber materials.  Thus non-woven polypropylene as the enzyme carrier encompasses ‘polypropylene fiber materials’ of instant claim 6.  Therefore, instant claim 6 is rendered obvious.
Regarding instant claim 10, Matner teaches 0.03 g bromocresol purple pH indicator dye per liter of water in their nutrient medium contained in the ampoule 48 of Example 1 (column 21, lines 31-38, in particular lines 37-38).  Therefore, the culture medium of the sterility indicator of Example 1 of Matner comprises 0.03 g/L (Calculation: 0.03 g bromocresol purple/1 L water) of pH indicator (bromocresol purple) or colorimetric component (elected species bromocresol purple).  Thus instant claim 10 is rendered obvious.
Regarding instant claim 12, since the nutrient medium is contained in ampoule 48 which is separated from the spore coated 46 by a barrier 47 in Example 1 of Matner (column 21, lines 23-27 and 31-32; see Figures 3 and 4), then the culture medium of Matner is contained in a container (ampoule 48) separate from the microbial spores of the sterility indicator of Example 1 of Matner.  Therefore, instant claim 12 is rendered obvious.

	Regarding instant claims 14, 17, and 18, it would have been obvious to have include napin (albumin of rapeseed) in the nutrient medium contained in the ampoule 48 when performing the method rendered obvious by Matner in view of Lemieux, Senisterra, and Nyman since the majority of the reagents of the sterility indicator in Example 1 of Matner (namely all except the spores) are provided in the ampoule 48 (column 21, lines 31-38).  Therefore, instant claims 14 and 17 are rendered obvious.  The nutrient medium reads on a ‘carrier,’ and thus providing the napin (albumin of rapeseed) in the nutrient medium reads on the napin being embedded in a carrier within the sterility indicator.  Therefore, instant claim 18 is rendered obvious.
	A holding of obviousness is clearly required.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matner, Lemieux, Senisterra, Nyman, and PubChem as applied to claims 1-8, 10-14, 17, 18, and 25 above, and further in view of Guizelini (Arch. Microbiol. 2012. 194: 991-999), Franciskovich (US 2012/0021406), and Hashman (US 2014/0220662).
As discussed above, Matner in view of Lemieux, Senisterra, and Nyman (and in light of PubChem, cited as evidence) renders obvious claims 1-8, 10-14, 17, 18, and 25.  However, they differ from claim 9 in that they do not disclose that the culture medium comprises 1 g/L of bacteriological peptone, 1 g/L of yeast extract, and 0.5 g/L of L-valine.  Instead, the nutrient 
Guizelini evaluates the main sporulation factors responsible for heat resistance in Geobacillus stearothermophilus, a useful biological indicator for steam sterilization (abstract).  In particular, the objective of the study was to determine the most significant variable influencing heat resistance in G. stearothermophilus sporulation, with a view to optimizing production of steam biological indicators (page 992, left column, third paragraph).  Ten variables were studied, including peptone and yeast extract as nutrient sources (page 993, left column, second paragraph).  In the first Plackett-Burman design, peptone at 2 to 8 g/L and yeast extract at 2 to 8 g/L were studied (Table 1 on page 993).  From the first Plackett-Burman experimental design, Guizelini found that augmenting the sporulation media with yeast extract and casein peptone at concentrations specified in the first design reduced spore heat resistance (page 994, paragraph bridging left and right columns).  Therefore, lower concentrations of these nutrients were used in the second Plackett-Burman experimental design (page 994, paragraph bridging left and right columns).  
The second experimental design used yeast extract and peptone concentrations each ranging from 0.50 g/L to 2.00 g/L (Table 5 on page 995).  From the second Plackett-Burman experimental design, the greatest spore production was observed for run number 7 in which the medium comprised 0.5 g/L yeast extract and 2 g/L peptone, along with tryptone and beef extract (page 995, left column, first paragraph).  However, the production of spores was not apparently affected by the drastic reduction in nutrient concentrations in the second design (page 995, left column, last paragraph).  Therefore, in a third Plackett-Burman experimental design, Guizelini 
From the third Plackett-Burman experimental design, it was determined that yeast extract exerted statistically significant effects on spore productivity (page 995, right column, second paragraph).  On the other hand, the addition of casein peptone did not significantly influence spore production and hence could be considered nonessential in the medium formulation (page 995, right column, second paragraph).  Based on the screening designs, Guizelini concluded that the medium formulation was optimized for heat-resistant sporulation with the following nutrient concentrations:  2 g/L yeast extract, 1 g/L meat extraction, inoculum size at 1% (page 996, left column, first full paragraph).  Guizelini states that their study shows that the composition of the sporulation medium greatly influences the heat resistance of G. stearothermophilus.  By lowering the concentrations of yeast extract and peptone in the medium, more heat-resistant spores could be obtained, which is contrary to previous studies (page 997, right column, second paragraph).  The conflicting results with previous studies suggests that certain components of the medium can differentially affect heat resistance of microorganism spores depending on medium composition, reinforcing the importance of statistical methodology to evaluate variable interactions in this type of investigation (page 997, right column, second paragraph).  
Franciskovich discloses a method for making a sterilization indicator, wherein a biological indicator (e.g. spores) is used (page 1, paragraph [0009]).  Geobacillus stearothermophilus is listed amongst suitable test organisms used in the biological indicator (page 2, paragraph [0024]), and this species is disclosed as being especially useful for determining the efficacy of moist heat sterilization (page 2, paragraph [0025]).  The incubation medium, i.e. growth medium or recovery medium, may comprise one or more nutrient sources -5 to about 10 g/L (page 4, paragraph [0039]).  Additionally, the incubation medium may comprise a very basic formulation that may serve only to enhance ion flux events and/or to initiate the germination of spores (page 4, paragraph [0042]).  This medium may comprise amino acids, salts, and/or sugars (page 4, paragraph [0042]).  Examples of amino acids include L-valine (page 4, paragraph [0042]).
Hashman discloses that it has been surprisingly found that bacterial spore germination, growth, metabolism and enzyme activity are increased through formation of an intimate mixture of the bacterial spore and a germinative compound (page 1, paragraph [0010]).  The bacterial spore can be a spore of B. stearothermophilus (page 2, paragraph [0015]).  The germinative compound may comprise any compound which is effective to cause germination of the particular spore-forming bacteria species with which it is intimately mixed (page 2, paragraph [0016]).  Typically, such germinative compounds are L-amino acids including L-valine (page 2, paragraph [0016]).  The germinative compound is present in an amount sufficient to cause the bacterial spore to germinate (page 3, paragraph [0020]).  Hashman states, “Although this can be readily determined for any particular bacterial spore/germinative compound mixture by routine experimentation, such germinative compounds are typically formulated, prior to drying, at concentrations of from 0.0001 mg/mL to 170 mg/mL” (page 3, paragraph [0020]).  In a preferred embodiment, the concentration of the germinative compound is from 0.001 mg/mL to 1 mg/mL (page 3, paragraph [0020]).  A concentration of 1 mg/mL converts to 1 g/L.  That is, Hashman 
Before the effective filing date of the claimed invention, it would have been obvious to have included bacteriological peptone and yeast extract as the nutrient sources (instead of just bacteriological peptone as taught in Example 1 of Matner at column 21, lines 31-38) and L-valine as the germinative compound  (instead of L-alanine as taught in Example 1 of Matner at column 21, lines 31-38) in the nutrient medium of the sterility indicator rendered obvious by Matner in view of Lemieux, Senisterra, and Nyman (and in light of PubChem, cited as evidence).  The use of bacteriological peptone and yeast extract instead of only bacteriological peptone as the nutrient source is a matter of simple substitution of nutrient sources recognized for spores of G. stearothermophilus that are provided in a biological indicator, based on Guizelini (teaching both peptone and yeast extract) and Franciskovich (teaching yeast extract).  The use of L-valine instead of L-alanine as the germinative compound in the nutrient medium is a matter of simple substitution of L-amino acids as the germinative compound provided in a culture medium of spores of G. stearothermophilus, based on Franciskovich (teaching inclusion of amino acids such as L-valine to enhance ion flux events and/or initiate spore germination in an incubation medium for a biological indicator comprising spores such as G. stearothermophilus) and Hashman (makes it clear that L-amino acids including L-valine are germinative compounds of bacterial spores including G. stearothermophilus).  Furthermore, it would have been an obvious matter of routine optimization to have varied the concentrations of the bacteriological peptone, yeast extract, and L-valine in the nutrient medium of the sterility indicator rendered obvious by the references, including varying them to the following concentrations: bacteriological peptone at 1 g/L, yeast extract at 1 g/L, and 0.5 g/L of L-valine.  It would have been obvious to routinely G. stearothermophilus spores as observed in their study for optimizing production of steam biological indicators (page 992, left column, third paragraph; page 997, right column, second paragraph), Guizelini tested yeast extract and peptone concentrations each ranging from 0.50 g/L to 2.00 g/L (Table 5 on page 995), and since Franciskovich teaches that the incubation medium for spores (e.g. spores of G. stearothermophilus) in a sterility indicator comprises one or more nutrient sources (e.g. yeast extract) from 1.0 x 10-5 to about 10 g/L (page 4, paragraph [0039]).  Additionally, it would have been obvious to routinely optimize the concentration of L-valine to 0.5 g/L since Hashman teaches that the amount of a germinative compound, such as L-valine, sufficient to cause a bacterial spore to germinate can be determined by routine experimentation, but that germinative compounds are typically formulated at 0.0001 g/L to 170 g/L, and preferably at 0.001 g/L to 1 g/L (paragraph [0020]).  Therefore, instant claim 9 is rendered obvious.
A holding of obviousness is clearly required.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651